DETAILED ACTION
The present Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0197840 (published 27 June 2019) (“Kappus”); US Patent Application Publication 2014/0267069 (published 18 September 2014) (“Dionne”) and Derek Wilson, Triple Buffering: Why We Love It, anandtech.com/show/2794/2 (26 June 2009) (accessed 26 August 2022) (“Wilson”) and US Patent Application Publication 2013/0144165 (published 06 June 0213) (“Ebbini”).
Claim 1 is drawn to “a system for creating mid-air tactile stimulation.” The following table illustrates the correspondence between the claimed system and the Kappus reference.
Claim 1
The Kappus Reference
“1. A system for creating mid-air tactile stimulation, the method comprising:
The Kappus reference describes a phased array of ultrasonic transducers configured to produce tactile/haptic feedback in the form of mid-air acoustic fields. Kappus at Abs., ¶¶ 9–30.
“a tactile stimulation device comprising a set of multiple ultrasound transducers;
Kappus describes a system containing a number of arrays 950, 960 containing ultrasonic transducers. Id. at ¶¶ 10, 11, 167, FIG.9A.
“a processing subsystem comprising:
Kappus describes a processing subsystem that produces amplitude and phase values used to produce control points 940 corresponding to mid-air acoustic fields. Id. at ¶¶ 55, 271, 306, 340,
“a dual memory architecture, wherein the dual memory architecture comprises: a first memory; and a second memory;
“a control subsystem comprising a transition controller, wherein the transition controller produces a transition signal in response to a trigger,
“wherein in response to the transition signal, the processing subsystem transmits information from the first memory to the second memory; and
Kappus’s system relies on a computer to generate mid-air tactile/haptic feedback (e.g., control points 94) with arrays 950, 960. See id. at ¶¶ 23, 30, 159, 174, 230, 272, 304, 307, 326, 327, 330, 332. One of ordinary skill in the art would have understood from this context that Kappus’s system relies on a processor and memory. Kappus, however, does not describe any particular memory structure for interfacing the computer processor and arrays 950, 960. Kappus accordingly does not anticipate the claimed dual memory architecture and the claimed control subsystem comprising a transition controller.
“a driver subsystem in communication with the control subsystem and the set of multiple ultrasound transducers,
Kappus’s system includes circuitry for driving ultrasonic transducers in arrays 950, 960 in order to produce control points 940. Id. at ¶¶ 11, 16, 249, 340–344. The driver subsystem exists because of the necessity of circuitry to translate processor commands (e.g., amplitude and phase) into signals suitable for operating the array transducers.
“wherein the driver subsystem implements the second memory at the set of multiple transducers.”
As explained above, Kappus does not describe a particular memory structure for interfacing a computer processor with arrays 950, 960. Accordingly, Kappus does not anticipate the claimed relationship between a driver subsystem and a second memory.

Table 1
The table above shows that the Kappus reference describes a system corresponding closely to the claimed system. Kappus does not anticipate the claimed system, however, because Kappus does not describe the means for interfacing a computer processor with arrays 950, 960. Kappus accordingly does not anticipate the claimed dual memory architecture, control subsystem and transition controller.
The differences between the claimed system and the Kappus system are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Kappus describes a system containing arrays 950, 960 of ultrasonic transducers driven at particular carrier frequencies, phases and amplitudes in order to produce mid-air tactile/haptic effects. Kappus at ¶¶ 11, 12, 18, 340. Kappus uses a computer processor to generate the phase and amplitude values for each transducer to produce control points 940—points in an acoustic field at which the contribution of each transducer combines to create controlled amplitudes. See id. Kappus presumes that circuitry would translate the computer’s phase and amplitude commands into signals appropriate for driving the array transducers. Kappus, however, does not describe the software-hardware interface between the computer processor and arrays 950, 960, leaving the implementation details to one of ordinary skill in the art.
The Dionne reference describes a system containing an array of haptic devices, including ultrasonic transducers (not expressly described as producing mid-air fields). Dionne at ¶¶ 39, 62, FIG.2. Dionne’s system includes a processor for generating haptic effects. Id. at ¶ 17. Dionne teaches and suggests interfacing the processor with the transducers through a double, or triple, buffering mechanism. Id. at ¶ 27. Double, or triple, buffering would have been known to one of ordinary skill in the art as an interfacing technique capable of improving operation and latency. For example, the Wilson reference describes how double buffering improves the interface between a computer and a display device, by writing data to a back buffer while the display device is driven by data in a front buffer. See Wilson. When the computer finishes writing data to the back buffer, the software swaps the buffers so that the display device’s frame buffer is provided with data in the back buffer (now considered the front buffer). Id. This memory structure allows the display device to display an output without flickering and allows the computer to continue outputting data, improving latency. Id. Further, Ebbini describes an ultrasonic array with drivers 121 having memories 440 that act as a frame buffer for information written from a computer—providing another layer of double buffering. See Ebbini at ¶¶ 131, 132, FIGs.7D, 7E.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kappus’s system to include a double buffering mechanism that includes a dual memory architecture and a control subsystem having a transition controller. One of ordinary skill in the art would have reasonably recognized that the double buffer would have allowed the computer to continuously output haptic data to a buffer structure while the arrays 950, 960 would be able to output haptic effects without discontinuities akin to the flickering of a display. Following this plan, one of ordinary skill would have added a memory architecture to Kappus’s system to implement a first memory including a front buffer and a back buffer as suggested by Wilson. One of ordinary skill would have also added a control subsystem and transition controller as suggested by Wilson to control the flow of data from the processor to the drivers used to drive the array transducers. When Kappus’s computer finished writing to the back buffer, the transition controller would trigger the back buffer to become the front buffer, causing the new front buffer to act as the source for arrays 950, 960. The new front buffer would then transfer data to a second buffer memory that is associated with the arrays and that acts as a frame buffer. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first memory is a staging memory comprising information associated with a new set of signals.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Kappus’s system to include double buffering memories in a computer processor and in a driver associated with a haptic array. The first memory—namely, the memory associated with the computer processor—would act as a staging memory since it stores new signals (e.g., phases and amplitudes) that will be transferred and rendered by arrays 950, 960. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the second memory is an output memory comprising information associated with a current set of signals.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Kappus’s system to include double buffering memories in a computer processor and in a driver associated with a haptic array. The second memory—namely, the memory associated with the array drivers—would act as an output memory since it stores current signals (e.g., phases and amplitudes) that are being rendered by arrays 950, 960 even as the computer processor fills the first memory associated with the processor. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the staging memory comprises a first set of waveform parameters associated with the new set of signals, and wherein the output memory comprises a second set of waveform parameters associated with the current set of signals.”
Claim 5 depends on claim 4 and further requires the following:
“wherein each of the first and second sets of waveform parameters comprises phase values.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Kappus’s system to include double buffering memories in a computer processor and in a driver associated with a haptic array. The first memory associated with the computer processor would store a new set of signals having phase and amplitude waveform parameters. The second memory associated with the array drivers would store a current set of signals having phase and amplitude waveform parameters. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claims.
Claim 6 depends on claim 1 and further requires the following:
“wherein the set of multiple ultrasound transducers is organized into a set of multiple groupings.”
Kappus similarly describes organizing transducers in arrays 950, 960 into multiple groups to produce distinct acoustic fields corresponding to control points 940. Kappus at Abs., ¶¶ 30, 69, § IX, FIG.17. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claims.
Claim 7 depends on claim 6 and further requires the following:
“wherein the processing subsystem further comprises a group control module configured to determine an order associated with the set of multiple groupings.”
Similarly, Kappus describes ordering characteristic points by priority in order to determine transducer groupings. Kappus at ¶¶ 309–323. Kappus further describes controlling the transducer groups in a sequential order to produce dynamic haptic effects. Id. at ¶¶ 253–267, FIGs.16A–16E. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claims.
Claim 8 depends on claim 6 and further requires the following:
“wherein set of multiple groupings is determined with a nearest neighbors algorithm configured to maximize a first set of distances and a second set of distances.”
Claim 9 depends on claim 8 and further requires the following:
“wherein the first set of distances is defined based on an average distance between adjacent transducers with each grouping of the set of multiple groupings.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the set of multiple groupings comprises a first grouping of ultrasound transducers and a second grouping of ultrasound transducers,
“wherein the second set of distances is defined based on an average distance between the first grouping of ultrasound transducers and the second grouping of ultrasound transducers.”
Kappus determines transducer groupings based on a nearest neighbors algorithm while enforcing a maximum distance constraint that will inherently generate groups having a maximum size (i.e., distance) of a group and will tend to maximize the distance between groups by assigning transducers to groups based on being close to a control point. Kappus at ¶¶ 151, 153, 307, 309, 313, 319, 327, 328. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claims.
Claim 11 depends on claim 1 and further requires the following:
“wherein the trigger is related to a status of the first memory.”
Claim 12 depends on claim 11 and further requires the following:
“wherein the trigger comprises an indication that each entry in the first memory is complete.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Kappus’s system to include double buffering memories in a computer processor and in a driver associated with a haptic array. The first memory—namely, the memory associated with the computer processor—would transfer data to the second memory associated with the array drivers when the processor complete filling the first memory’s back buffer. For the foregoing reasons, the combination of the Kappus, the Dionne, the Wilson and the Ebbini reference makes obvious all limitations of the claims.
Claims 13–20 are drawn to “a method” that performs the same process carried out by the system of claims 1–12. The same findings and reasoning applied in rejecting claims 1–12 applies to these claims. Accordingly, claims 13–20 are obvious in view of the combination of Kappus, Dionne, Wilson and Ebbini.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Double Patenting
Legal Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of US Patent 11,054,910. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 13 are not patentably distinct from the claims of the ‘910 Patent. The following table illustrates the correspondence between claim 1 and claim 1 of the ‘910 Patent.
This Application
The ‘910 Patent
“1. A system for creating mid-air tactile stimulation, the method comprising:
“1. A system for creating and adjusting mid-air tactile stimulation, the method comprising:
“a tactile stimulation device comprising
“a set of multiple ultrasound transducers;
“a tactile stimulation device, the tactile stimulation device comprising:
“a set of multiple ultrasound transducers organized into a set of groups, wherein each of the set of groups is determined based on a nearest neighbors algorithm,
“the set of groups comprising:
“a first group of ultrasound transducers;
“a second group of ultrasound transducers;
“a processing subsystem comprising:
" a processing subsystem comprising:
a group control module, wherein the group control module functions to determine and implement a sequential order associated with the set of groups; and
“a dual memory architecture, wherein the dual memory architecture comprises:
“a first memory; and
“a second memory;
“a dual memory architecture, wherein the dual memory architecture comprises:
“a staging memory, wherein the staging memory comprises a first set of waveform parameters associated with a set of new signals;
“an output memory, wherein the output memory comprises a second set of waveform parameters associated with a current set of signals;
“a control subsystem comprising a transition controller, wherein the transition controller produces a transition signal in response to a trigger,
“a control subsystem comprising a transition controller, wherein the transition controller produces a transition signal in response to a trigger, 
“wherein in response to the transition signal, the processing subsystem transmits information from the first memory to the second memory; and
“wherein in response to the transition signal, the processing subsystem copies over at least a portion of the first set of waveform parameters into the output memory;
“a driver subsystem in communication with the control subsystem and the set of multiple ultrasound transducers,
“a driver subsystem in communication with the control subsystem and the set of multiple ultrasound transducers, 
“wherein the driver subsystem implements the second memory at the set of multiple transducers.”
“wherein the driver subsystem implements the output memory at the set of multiple transducers.”

Table 2
The table above shows that claim 1 of the ‘910 Patent is narrower in scope than claim 1 of this Application. A similar correspondence may be drawn between claim 13 of this Application and claim 12 of the ‘910 Patent. For these reasons, claims 1 and 13 are not patentably distinct from claims 1 and 12 of the ‘910 Patent.
Additional Citations
Citation
Relevance
US 5,817,024
Double buffering.
US 2009/0238490
Double buffering transfer to frame buffer.

Table 3
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/27/2022